DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 7-12, 14-15, & 17 have been amended and examined as such.
Claim 20 has been added and examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 & 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz et al. (US 2011/0090277 A1) in view of WOOLDRIDGE et al. (US 2018/0326763 A1).
As related to independent claim 1, Pomerantz et al. teaches a plastic card printer that prints on plastic cards (Pomerantz et al. – Figure 2, Reference #235, #270, & #265, shown below), comprising: a drop-on-demand print station [i.e. ink jet printer] that includes at least one drop-on-demand print head (Pomerantz et al. – Page 3, Paragraph 48 & Page 6, Paragraph 73); a card transport that is configured to transport the plastic card to a printing position underneath the at least one drop-on-demand print head (Pomerantz et al. – Page 5, Paragraph 63 and Figure 2, Reference #265, shown below); and a tray mounted on the card transport and configured so that the tray is positioned under a single one of the plastic cards during printing on the plastic card by the at least one drop-on-demand print head and the tray projects beyond at least one edge of the single one of the 


    PNG
    media_image1.png
    449
    666
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    767
    304
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    634
    428
    media_image3.png
    Greyscale



Continuing with claim 1, Pomerantz et al. does not specifically teach the drop-on demand print station is configured to receive and print on a single one of the plastic cards or the details of the card transport.  However, WOOLDRIDGE et al. teaches a plastic card printer with a drop-on-demand print station configured to receive and print on a single one of the plastic cards, and the drop-on-demand print station prints radiation curable ink (WOOLRIDGE et al. – Page 1, Paragraph 7) and a card transport that is configured to transport a single one of the plastic cards (on a tray [i.e. vacuum platen]) to the drop-on-demand print station and to a printing position underneath the at least one drop-on-demand print head (WOOLDRIDGE et al. – Page 1, Paragraph 7; Page 3, Paragraph 28; and Figure 3, Reference #52, #60, & #84, shown below); a radiation curing station that is configure to generate and apply radiation to a single one of the plastic cards after being printed on in the drop-on-demand print station (WOOLDRIDGE et al. – Page 1, Paragraph 7) the tray is positioned under a single one of the plastic cards during printing on the single one of the plastic cards (WOOLDRIDGE et al. – Page 1, Paragraph 7; Page 3, Paragraph 28; and Figure 3, Reference #52, #60, & #84, shown below).
	

    PNG
    media_image4.png
    482
    722
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the many design choice options available with respect to card transport components and mechanisms and therefore to modify the card transport of Pomerantz et al. to detail the specific components including its use for transport and printing of a single one of plastic cards of WOOLDRIDGE et al. in an effort to ensure fewer print quality issues and higher card processing speeds (WOOLDRIDGE et al. – Page 1, Paragraphs 2 & 6).
As related to independent claim 7, the combination of Pomerantz et al. and WOOLDRIDGE et al. remains for the reasons indicated above and continues to teach a plastic card printer (Pomerantz et al. – Figure 2, Reference #235, #270, & #265, shown below), comprising: a drop-on-demand print station [i.e. ink jet printer] that includes at least one drop-on-demand print head (Pomerantz et al. – Page 3, Paragraph 48 & Page 6, Paragraph 73); a card transport that is configured to transport the plastic card to a printing position underneath the at least one drop-on-demand print head (Pomerantz et al. – Page 5, Paragraph 63 and Figure 2, Reference #265, shown below); a tray mounted on the card transport and configured so that the tray is positioned under the plastic card during printing on the plastic card by the at least one drop-on-demand print head and the tray 
As related to dependent claim 2, the combination of Pomerantz et al. and WOOLDRIDGE et al. remains as applied above and continues to teach the tray projects beyond each edge of the single one of the plastic cards (Pomerantz et al. – Page 4, Paragraphs 59-61; Page 6, Paragraph 73; Page 7, Paragraph 82 – Page 8, Paragraph 88; and Figures 5A-5C & Figures 12A-12D, shown above).
As related to dependent claim 3, the combination of Pomerantz et al. and WOOLDRIDGE et al. remains as applied above and continues to teach the tray includes an ink collection channel, the edges of the single one of the plastic cards are disposed over and above the ink collection channel, and further comprising an ink absorbent pad [i.e. sponge or cardboard] disposed in the ink collection channel (Pomerantz et al. – Page 4, Paragraphs 59-61; Page 5, Paragraph 65; Page 7, Paragraph 82 – Page 8, Paragraph 88; and Figures 5A-5C & Figures 12A-12D, shown above).
As related to dependent claim 4, 
As related to dependent claim 6, the combination of Pomerantz et al. and WOOLDRIDGE et al. remains as applied above and continues to teach the plastic card printer further comprising a radio frequency identification tag fixed to the tray, the radio frequency identification tag having data stored thereon that indicates one or more of: a number of plastic cards printed, and a date of installation of the tray (Pomerantz et al. – Page 8, Paragraphs 90-91).
As related to dependent claim 8, the combination of Pomerantz et al. and WOOLDRIDGE et al. remains as applied above and continues to teach a card input that holds a plurality of plastic cards to be printed, and a card output that holds a plurality of printed plastic cards (Pomerantz et al. – Figure 2, Reference #235 & #270, shown above and WOOLDRIDGE et al. – Figure 1, Reference #18 & #20, shown below).


    PNG
    media_image5.png
    362
    819
    media_image5.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pomerantz et al. (US 2011/0090277 A1) and WOOLDRIDGE et al. (US 2018/0326763 A1) in further view of Rapp (US 5,609,102 A).
The combination of Pomerantz et al. and WOOLDRIDGE et al. remains as applied above but does not specifically teach using magnets to fix the tray to the card transport.  However, Rapp teaches a printing system and plastic media [i.e. disc or card] transport specifically teaches the tray includes a plurality of magnets fixed thereto, the magnets interacting with corresponding magnets on the card transport to magnetically secure the tray to the card transport (Rapp – Column 5, Lines 37-67).  It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the many design choices available for detachably connecting a tray to a transport (Rapp – Column 5, Lines 37-40) and specifically modify the connecting means of the combination of Pomerantz et al. and WOOLDRIDGE et al. with the magnetic connecting means of Rapp in an effort to provide a secure connection between the tray and transport while allowing them to be readily separated without the use of tools (Rapp – Column 5, Lines 40-46).

Allowable Subject Matter
Claims 9, 15, & 17 are allowed as amended.
Claims 10-14 are allowed as presented, dependent on claim 9.
Claim 16 is allowed as presented, dependent on claim 15.
Claims 18-19 are allowed as presented, dependent on claim 17.
Claim 20 is objected to as being dependent upon a rejected base claim [claim 1], but would be allowable if rewritten in independent form including all of the limitations of the base claim [claim 1] and any intervening claims.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claims 9, 15, & 17, a reviewed of the prior art of record was conducted and an additional search was conducted based on the amendments to the [claims 9 & 17] or method of printing on a plastic card [claim 15] comprising all of the structural limitations as claimed, particularly but not limited to a tray mounted on the card transport with the tray positioned under the plastic card and not in direct physical contact with the plastic card and the tray projecting beyond the perimeter edge of the plastic card.
Prior Art Pomerantz et al. teaches a tray mounted on a card transport positioned under the card, but does not teach the limitation of the tray is not in direct physical contact with the plastic card.
Prior Art WOOLDRIDGE et al. teaches a tray mounted on a card transport positioned under the card, but does not teach the limitation of the tray is not in direct physical contact with the plastic card.
Prior Art Rapp teaches a tray to transport media to be printed, but does not teach the limitation of the tray is not in direct physical contact with the plastic card.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that “Wooldridge teaches handling and printing a single plastic card … Pomerantz processes the memory devices in batches” and that “printing a single one … would significantly reduce the throughput that Pomerantz seeks…”.  Examiner respectfully disagrees.  As Applicant concedes, “Wooldridge teaches handling and printing a single plastic card” and as indicated previously and reiterated above, Examiner uses WOOLDRIDGE et al. as a secondary reference brought in to modify the drop-on-demand print system of the plastic card printer of Pomerantz et al. in an effort to ensure fewer print quality issues and higher card processing speeds (WOOLDRIDGE et al. – Page 1, Paragraphs 2 & 6).
Regarding claim 7, Applicant argues that “Pomerantz teaches a tray and Wooldridge teaches a vacuum platen, the two features can be combined in a number of ways that does not require the vacuum platen to extend…” Examiner respectfully agrees that the “two features can be combined in a number of ways.” These include ways that “does not require the vacuum platen to extend…” as well as ways that the vacuum platen extends through the tray (Pomerantz et al. – Page 6, Paragraph 73 and WOOLDRIDGE et al. – Page 3, Paragraphs 27-28) in an effort to control the rotation and vertical orientation of the card (WOOLDRIDGE et al. – Page 3, Paragraph 27).  As indicated previously it would have been obvious to use any available method of controlling the card throughout the printing system to include extending the vacuum platen through the tray in an effort to efficiently control the rotation and vertical orientation and ensure fewer print quality issues and higher card processing speeds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones et al. (US 2004/0066441 A1) teaches a plastic card printer that prints on plastic cards and utilizes vacuum transport mechanism to move the plastic card between stations.  Chou et al. (US 2010/0042245 A1) teaches a plastic card processing device and method which includes a tray and a vacuum transport mechanism.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853